Citation Nr: 1718859	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  14-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right shoulder arthritis.

2.  Entitlement to service connection for lumbar spine arthritis.

3.  Entitlement to service connection for right hip strain.

4.  Entitlement to service connection for left hip strain.

5.  Entitlement to service connection for right knee arthritis.

6.  Entitlement to service connection for left knee arthritis.


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from April 1959 to October 1967.  He was awarded a Master Parachutist Badge, among other commendations.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in St. Louis, Missouri.  A transcript of the hearing has been prepared and added to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for: right hip strain, left hip strain, right knee arthritis, and left knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's right shoulder arthritis is related to active duty service.

2.  The probative, competent evidence is against a finding that the Veteran's lumbar spine arthritis is related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right shoulder arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.   The criteria for entitlement to service connection for lumbar spine arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in March 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right shoulder arthritis

The Veteran essentially contends that he developed right shoulder arthritis during his active service, resulting in his current right shoulder disability.  Specifically he asserted that his shoulder pain began while doing jumps in service, in that he would have to hold his arms up and grab risers, which caused a strain on his shoulders.  He reported that there was no one particular instance of shoulder strain, but that he did not begin having shoulder pain until after service.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with right shoulder arthritis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no evidence of symptoms of, or treatment for, any shoulder disability.  The Veteran's service treatment records are silent for any shoulder defects, and in his Report of Medical History prior to separating from service, the Veteran did not report any shoulder deficits.   

The first treatment for a right shoulder disability following service was in 2007 when the Veteran reported having right shoulder pain, but his physical examination was normal and he had a full range of motion.  He was given over the counter medication.  The Veteran returned in 2008 again complaining of right shoulder pain but he asserted that it was due to using a snow blower.  There is no evidence of any intervening treatment for the shoulder prior to 2007.  

As there is no competent evidence of right shoulder arthritis in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

In May 2010 the Veteran underwent VA examination in connection with his claim.  At the time the Veteran reported having joint pain with no specific injury or ongoing treatment.  On physical examination the Veteran had right shoulder elevation to 180 degrees with pain at 175 degrees, and shoulder abduction to 180 degrees without pain.  His internal and external rotation was to 90 degrees without pain.  He had normal extension and adduction without pain, and there was no evidence of discomfort or crepitus.  The Veteran had a right shoulder x-ray that revealed widening of the acromioclavicular joint space, and mild degenerative spurring.  The VA examiner opined that it was less likely than not that the Veteran's joint disabilities were related to his military jumps.  In making this determination the VA examiner noted that the Veteran had received no treatment for the joints and that the likely cause of the disabilities was aging.  

The Board affords great weight to the VA examiner's opinion because it references the Veteran's lack of treatment and provides an alternative etiology for his disability.  The Board notes that there is no evidence to the contrary, other than the Veteran's own lay statements.  Although the Veteran believes his shoulder disability is related to active duty service, there was no evidence of treatment during service (and the Veteran admitted that he had not sought treatment during service at the hearing).  Moreover, there is no evidence of any treatment within one year of service, or until 2007.  In fact, the Veteran reported injuring his shoulder because of a snow blower in December 2008.  The record is devoid of other evidence outside of the Veteran's lay statements to suggest a nexus between his current disability and active duty service.

While the Veteran believes that his current right shoulder disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of right shoulder arthritis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his right shoulder arthritis is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current right shoulder disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the Veteran's claim that doctrine is not for application and entitlement to service connection must be denied.  38 U.S.C.A. § 5017; Gilbert, 1 Vet. App. at 53.

Lumbar spine arthritis

The Veteran essentially contends that he developed a spinal disability during his active service, resulting in his current lumbar spine arthritis.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with mild arthritis of the lumbosacral spine.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show that in July 1962 the Veteran, who earned a Parachutist Badge, sought treatment for low back pain after a jump.  He was diagnosed with a mild sprain and was given conservative treatment.  There were no other treatment notes delineating a back disability.  The Veteran denied having any musculoskeletal problems in his Report of Medical History before separating from service.  Nonetheless, as the Veteran sought treatment for a back disability during service, the Board finds that there was an in-service event or injury for service connection purposes.  

The first treatment for a back disability following service was in September 2007 when the Veteran sought treatment for low back pain that had bothered him for three days prior.  At the time the Veteran asserted that he had been lifting heavy equipment.  He was given medication management for his symptoms.  The Veteran sought treatment again in 2008 and 2014, and he was diagnosed with a renal cyst in 2008; in his 2014 treatment note he reported that he had been working at a yard sale a few days prior which might have aggravated his pain symptoms.  

As it pertains to a nexus between active duty service and the Veteran's current disability, the medical evidence is negative to his claim.  In May 2010 the Veteran underwent VA examination in connection with his claim.  On physical examination the Veteran's gait was normal, and while he had some spinal tenderness he was able to flex forward to 90 degrees without pain, and he was able to extend to 30 degrees without pain.  His bilateral rotation was to 30 degrees without pain and his bilateral flexion was to 45 degrees without pain.  The Veteran had a negative straight leg raise bilaterally and his deep tendon reflexes were normal.  The Veteran had x-rays of the spine that showed mild degenerative spurring and a bridging osteophyte on the left side at L2-L3 and a prominent osteophyte on the right side at L5-S1.  The VA examiner opined that it was less likely than not that the Veteran's current disabilities were related to his military jumps.  As noted, the VA examiner referenced the Veteran's lack of treatment and provided the alternative etiology of aging.

The Board continues to afford this opinion great weight.  Although the Veteran did seek treatment once for back pain during service, he did not seek treatment after service until 2007, nearly forty years after separation from service.   Moreover, in the instances where the Veteran sought back pain there was usually a triggering event such as lifting heavy objects to cause him pain.  

While the Veteran believes that his current spinal disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of lumbar spine arthritis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his lumbar spine arthritis is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  Thus, the Veteran's own opinion regarding the etiology of his current lumbar spine disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the Veteran's claim that doctrine is not for application and entitlement to service connection must be denied.  38 U.S.C.A. § 5017; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for right shoulder arthritis is denied.

Entitlement to service connection for lumbar spine arthritis is denied.


REMAND

Regrettably, a remand is necessary for proper development of these issues.  When the Veteran underwent VA examination in May 2010 in connection with his claims for entitlement to service connection for right hip strain, left hip strain, right knee arthritis, and left knee arthritis, the VA examiner opined that it was less likely than not that the Veteran's disabilities were related to active duty service.  In making this determination the VA examiner cited to the Veteran's lack of treatment and noted that the cause was likely due to aging.  

However, one month after the Veteran's VA examination he sought treatment at VA for his disabilities, and at that time the Veteran's treatment provider indicated that the Veteran had undergone more than 110 jumps which could have caused his arthralgia of the knees and hip from repeated stress and trauma.  In light of this new opinion, the Board finds that an updated VA examination and opinion is necessary to address the conflicting evidence.  The Board notes that the Veteran has contended that the VA examiner did not properly consider the effects of jumping on his body.  Therefore, the new VA examination should also examine the Veteran's lay statements as well as his updated treatment records to include the conflicting evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the RO should obtain and associate with the file VA treatment records dated from October 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from October 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Once all development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his right hip strain, left hip strain, right knee arthritis, and left knee arthritis.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hip strain, left hip strain, right knee arthritis, and left knee arthritis began in service, were caused by service, or are otherwise related to service.   This opinion should consider the Veteran's lay statements describing the effects of his parachute jumps on his legs, and the opinion by A.L. in June 2010 suggesting that the Veteran's arthralgia of his knees and hips could be related to repeated stress and trauma from serving as a paratrooper.   

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

3.  After all development has been completed readjudicate the issues of entitlement to service connection for right hip strain, left hip strain, right knee arthritis, and left knee arthritis.  If the claims remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


